


AMENDMENT

     Amendment dated as of February 25, 2014 (this “Amendment”) by and between
Mineracao Batovi Ltda and Oconn Industries Corp.

W I T N E S S E T H

     WHEREAS, the parties desire to delete a certain provision of the Agreement
dated as of February 10, 2014 (the “JV Agreement”; capitalized terms used herein
not otherwise defined shall have the meanings given to such terms in the JV
Agreement) on the terms and provisions contained in this Amendment.

     NOW, THEREFORE, in consideration of the mutual covenants herein and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

     1. Initial Payment. Mineracao Batovi agrees and acknowledges that Section
5(a)(i) of the JV Agreement shall be deleted in its entirety and have no force
or effect.

2. Reference. On and after the date hereof, each reference in the JV

Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the JV Agreement in any other agreement, document
or other instrument, shall mean, and be a reference to the JV Agreement, as
amended by this Amendment.

     3. Counterparts. This Amendment may be executed in one or more counterparts
and by facsimile or other electronic means and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

     4. Captions. The captions used in this Amendment are intended for
convenience of reference only, shall not constitute any part of this Amendment
and shall not modify or affect in any manner the meaning or interpretation of
any of the provisions of this Amendment.

     5. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, representatives and
the permitted successors and assigns of the parties hereto.

     6. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by and construed in accordance
with the laws set forth in the JV Agreement.

--------------------------------------------------------------------------------

 

[ex-10_2x2x1.jpg]
